DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second and third tab described in claims 21-26 and 29 and the first, second, and third receptacle described in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claims 21-26 and 29  the limitation "the first, second and third tab" is not found to have proper antecedent basis for this claimed subject matter in the original filed disclosure.  
The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claims 21-26 and 29  the limitation "the first, second and third receptacle" is not found to have proper antecedent basis for this claimed subject matter in the original filed disclosure.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stein U.S. Publication No. (2013/0112210 A1) in view of Thornton U.S. Publication No. (2012/0255560 A1).
With respect to claim 21, Stein substantially discloses an oral appliance (figs.1-6) comprising: an upper arched frame or maxillary dental plate (1) configured to be positioned within a user's mouth proximate the user's upper dentition when the upper arched frame is positioned in the user's mouth [0016], the upper arched frame (1) comprising a first tab (10, 11 fig.1) and a second tab (10, 11 fig.1), the first tab (10, 11) and the second tab (10, 11) being positioned, with respect to each other, on opposite sides of a plane substantially bisecting the upper arched frame (as shown in fig.1); 
an upper moldable tray (8) coupled to the upper arched frame (1) such that the upper moldable tray extends beyond the cuspids of the user's upper dentition when the upper arched frame is position in the user's mouth (shown in phantom in fig.1 are the users’ teeth, the cuspid tooth is located next to the lateral incisor, as such the upper arch frame (1) is shown extending beyond the user’s cuspids) the upper moldable tray (8) configured to deform when heated such that the upper moldable tray is configured to receive the user's upper dentition;
a lower arched frame or mandibular dental plate (2) configured to be positioned within the user's mouth proximate the user's lower dentition when the lower arched frame is position in the user's mouth [0016], the lower arched frame or mandibular dental plate (2) comprising a third tab (14) extending from the lower arched frame (as shown in fig.1, the third tab(s) 14 extends from the lower arched frame or mandibular dental plate at the upper end of the lower arched frame or mandibular dental plate), wherein a coupling between the first tab (10,11) and the third tab (14)  exerts a tensile force on the lower arched frame that pulls the lower arched frame in an 
a lower moldable tray (8) coupled to the lower arched frame (2) such that the lower moldable tray (8) extends beyond the cuspids of the user's lower dentition when the lower arched frame is position in the user's mouth (shown in fig.1 in phantom the lower moldable tray extend the entire of the teeth of the user and as such extends beyond the cuspids of the user’s lower dentition), the lower moldable tray configured to deform when heated such that the lower 
Stein substantially discloses the invention as claimed except the upper arched frame does not deform when heated to 100 degrees Celsius; the upper moldable tray comprising polycaprolactone; wherein the lower arched frame does not deform when heated to 100 degrees Celsius and  the lower moldable tray comprising polycaprolactone. 
Thornton however, teaches a dental appliance comprising upper and lower moldable trays.  In [0042], Thornton teaches arched frame 100 may be formed from any material suitable for dental uses, for example, a hard plastic. Arched frame 100 may be formed from polycarbonate resin thermoplastic such as that sold under the Registered Trademark Lexan. Such materials are known to those familiar with dental devices (emphasis added), and other suitable materials may be used to form arched frame 100 without departing from the intended scope of the present invention and in [0066], Thornton teaches moldable trays formed form polycaprolactone.
In view of the teachings of Thornton, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the upper and lower arched frame of Stein by forming them from a hard plastic such as polycarbonate resin thermoplastic which does not deform when heated to 100 degrees Celsius as well forming the upper and lower moldable tray from polycaprolactone which conform to anatomy of the user. 
Note: on page 10, 1st paragraph of Applicant’s specification, Applicant discloses “the lower arched frame 102 includes polycarbonate resin thermoplastic and lower moldable tray 135 includes polycaprolactone”.  As such, “the polycarbonate resin thermoplastic” taught by Thornton inherently would not deform when heated to 100 degrees Celsius.

With respect to claim 23, the combination of Stein/Thornton substantially discloses the invention as claimed.  Stein further discloses the third tab (14) extends from the lower arched frame in a buccal direction (the buccal direction is the cheek-side of the tooth as shown in fig.3). 
With respect to claim 25, the combination of Stein/Thornton substantially discloses the invention as claimed.  Stein further discloses the third tab (14) is configured to engage a cavity indirectly to create the coupling. 
With respect to claim 32, the combination of Stein/Thornton substantially discloses the invention as claimed.  Stein further discloses the upper arched frame (1) is configured to extend beyond the cuspids of the user's upper dentition when the upper arched frame is position within the user's mouth (shown in phantom in figs.1 and 3 are the users’ teeth, the cuspid tooth is located next to the lateral incisor, as such the upper arch frame (1) is shown extending beyond the user’s cuspids).

Claim 26 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stein/Thornton as applied to claim 21 above, and further in view of Khast U.S. Publication No. (A1).
With respect to claim 26, the combination of Stein/Thornton substantially discloses the invention as claimed except a seal configured to couple to the upper arched frame at the first and second tabs and configured to couple to the lower arched frame at the third tab.

In view of the teachings of Khast, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the upper arched frame at the first and second tabs and configured to couple to the lower arched frame at the third tab by incorporating a seal to couple to the upper arched frame at the first and second tabs and configured to couple to the lower arched frame at the third tab  to prevent air from passing through the opening defined between the upper and lower members [0049] of Khast.
With respect to claim 28, the combination of Stein/Thornton/Khast substantially discloses the invention as claimed.  Khast further teaches the seal (60) is configured to be positioned between the user's dentition and the user's lips when the oral appliance is positioned in the user's mouth (as shown in fig.16) of Khast.

Allowable Subject Matter
Claims 24 and 27 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Stein/Thornton fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 24 and 27 and 29-31 which recite features not taught or suggested by the prior art drawn to Stein/Thornton.

Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in said claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786